DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 3 recites “a sealing glass body,” change to --a sealing glass body;”
Claim 1, line 5-6 recite “the glass body, a metallic” change to --the glass body; and a metallic”.  
Claim 9, line 1-2 recite “as claimed in claim 1, wherein said metallic plug elements are identical and said metallic plug elements are cohesively connected” change to -- as claimed in claim 8, wherein said metallic plug elements are identical and said metallic plug elements are cohesively connected”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Deininger et al. (United States Patent Application Publication 2012/0203292).
With respect to Claim 1: 
Deininger discloses an electrical feedthrough (FIG. 28, see notation) for a medical device (Abstract, lines 1-2), the electrical feedthrough (FIG. 28, see notation) comprising: 
a sealing glass body (FIG. 28: 1222, 1224); 
an arrangement (FIG. 28, see notation) of electrical contact pins (FIG. 28, 1136) molded into the glass body (FIG. 28: 1222, 1224) that penetrate through the glass body (FIG. 28: 1222, 1224); and 
a metallic plug element (FIG. 28, 1202) plugged onto at least two of the contact pins (FIG. 28, 1136), which protrude from the glass body (FIG. 28: 1222, 1224) on at least one of an inner or outer side thereof, the metallic plug element (1202) and the at least two of the contacts (1136) are cohesively connected to the at least two contact pins (1136) such that the at least two contact pins (1136) are electrically connected to one another ([0125], lines 1-19).
[AltContent: textbox (outer pin)][AltContent: textbox (inner pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner pin)][AltContent: textbox (outer pin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Axial direction)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (elastic)][AltContent: textbox (arrangement)][AltContent: arrow][AltContent: textbox (Electrical feedthrough)]
    PNG
    media_image1.png
    590
    834
    media_image1.png
    Greyscale

With respect to Claim 2: 
Deininger discloses the electrical feedthrough (FIG. 28, see notation), wherein the metallic plug element (FIG. 28, 1202) and the at least two of the contacts (FIG. 28, 1136)  are cohesively connected with solder (FIG. 28, 12, 14) ([0128], lines 1-11).
With respect to Claim 3: 
Deininger discloses the electrical feedthrough (FIG. 28, see notation), wherein the plug element (FIG. 28, 1202) is elastic (FIG. 28, see notation) and, after being plugged onto the at least two contact pins (1136), exerts a pretension on the at least two contact pins (1136).
With respect to Claim 4: 
Deininger discloses the electrical feedthrough (FIG. 28, see notation), wherein the plug element (1202) protrudes beyond the at least two contact pins (1136) in at least one of an axial (FIG. 28, see notation) or radial direction.
With respect to Claim 11: 
Deininger discloses the electrical feedthrough (FIG. 28, see notation), wherein at least two of the contact pins (FIG. 28, see notation) occupy outer positions (FIG. 28, see notation) within the arrangement (FIG. 28, 1202) on an inner and an outer side of the feedthrough (FIG. 28, see notation).
With respect to Claim 12: 
Deininger discloses the electrical feedthrough (FIG. 28, see notation), wherein the plug element (FIG. 28, 1202) includes openings (FIG. 28, see notation) such that contact pins (FIG. 28, 1136) situated behind the plug element (1202) are accessible from the outside.

Allowable Subject Matter
Claims 5-10, 13-16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Claims 17-22 are allowed. Independent claim 17 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug element, along a circumferential portion, abuts against each of the at least two contact pins, respectively, and the plug element has two opposing side faces and each of said side faces abuts against at least one said contact pin, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical feedthrough, further comprising a shield of an electrical connecting cable, and the plug element is connected to the shield of an electrical connecting cable, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the at least two of the contact pins are placed on outer positions of the arrangement, and have a cross section that is more than twice as large as that of the contact pins of the arrangement located at inner positions, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical feedthrough, further comprising an additional metallic plug element, and one said metallic plug element is plugged onto at least two contact pins of the arrangement, protruding from the glass body in each case, on each of the two sides of the glass body, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 9, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting said metallic plug elements are identical and said metallic plug elements are cohesively connected to the respective at least two of the contact pins, as recited in claim 9, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the feedthrough is configured to be autoclavable, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug element at least one of the side faces has a band-shaped form or is formed as a bent-up part made of sheet metal, and abuts against, or is secured to, the arrangement in interlocking fashion, with at least two of the contact pins guided through the plug element, and the plug element has a profile that, at least in portions, engages around the at least two contact pins at outer positions of the arrangement in radial fashion on at least one of an inner or outer side, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 14, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the profile engages around two further ones of the contact pins at outer positions of the arrangement only radially on the outside or only radially on the inner side, such that the profile exerts a securing force on the contact pins due to an elastic deformation of the plug element, and the plug element is aligned longitudinally in relation to the contact pins, as recited in claim 14, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 15, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting wherein openings are provided in the plug element, said openings facilitating soldering of the contact pins after plugging the plug element thereon same, and the plug element includes push-through openings for receiving individual contact pins, as recited in claim 15, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the plug element contacts at least two or at least three of the at least two contact pins, at least along a respective circumferential portion, with different side faces of the plug element, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical feedthrough for a medical device, the electrical feedthrough comprising: a sealing glass body, an arrangement of electrical contact pins molded into the glass body that penetrate through the glass body, a heatsink electrically connected to at least one of the contact pins on a side of the glass body that lies on an inside in an installed position, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 23, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a medical device comprising at least one of a medical instrument, an endoscope or a camera head, the medical device further comprising a hermetically sealed interior including a heat source, electrical contacts that are guided from the interior to outside by an electrical feedthrough, a heatsink arranged in the interior, and a printed circuit board arranged in the interior, wherein the heat source comprises an FPGA, as recited in claim 23, in conjunction with ALL the remaining limitations of the base claims. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831